Citation Nr: 0009018	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  99-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence, to include cardiac and respiratory impairment 
related thereto.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral hip, knee 
and ankle disabilities, secondary to low back disability.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disablement (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decision, the earliest of which was 
entered in September 1998, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.



FINDINGS OF FACT

1.  The claims for service connection for nicotine 
dependence, to include cardiac and respiratory impairment 
related thereto, for low back disability, and for bilateral 
hip, knee and ankle disabilities, secondary to low back 
disability are, in each instance, not plausible.  

2.  The veteran's claim for a TDIU is not legally cognizable.



CONCLUSIONS OF LAW

1.  The claims for service connection for nicotine 
dependence, to include cardiac and respiratory impairment 
related thereto, for low back disability, and for bilateral 
hip, knee and ankle disabilities, secondary to low back 
disability are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The criteria for an award of a TDIU have not been met.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nicotine Dependence, to include secondary Cardiac and 
Respiratory Impairment

II.  Low Back Disability

III.  Bilateral Hip, Knee and Ankle Disabilities, secondary 
to Low Back Disability

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through III is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I through 
III are, in any instance, well grounded.

Concerning his claim for service connection for nicotine 
dependence, to include cardiac and respiratory impairment 
related thereto, the veteran asserts that he "smoked very 
little" before entering service, with "heavier" smoking in 
service.  While he acknowledges that he continued to smoke 
"after service", he states that over the last several years 
he has smoked less than in the "past twenty years", and he 
avers, in substance, that his nicotine dependence was 
incurred in service.  He therefore contends that service 
connection is warranted for nicotine dependence, as well as 
for cardiac and respiratory impairment, each of the latter, 
he alleges, being traceable to such dependence.  In this 
regard, service medical records are negative for any 
reference to smoking.  Subsequent to service, a clinical 
report of non-VA origin, dated in March 1996, reflects that, 
as of such date, the veteran had smoked "2 1/2 [packs of 
cigarettes per day for a duration of] 35 years".  Such 
temporal duration makes it determinable that the veteran, 
consistent with his above-cited assertion, began smoking in 
the early 1960's, several years prior to entering service and 
the Board, notwithstanding the lack of reference to smoking 
in service medical records, has no reason to question the 
veteran's statement that he continued to smoke in service.  
However, although service connection for nicotine dependence 
is facially authorized in accordance with O.G.C. Prec. Op. 2-
93 (January 13, 1993), the existence of such authority 
provides no basis to award such benefit in the present 
circumstances inasmuch as there is no evidence relating the 
veteran's nicotine dependence to service-related smoking.  
Such latter consideration, in turn, negates any notion of 
awarding service connection for cardiac or respiratory 
impairment secondary to such (nicotine) dependence.  Finally, 
the Board would merely observe in passing that recently 
enacted Public Law No. 105-206 (to be codified at 38 U.S.C. § 
1103) prohibits service connection for disablement 
attributable to the use of tobacco in service in any event as 
a matter of law.  Given the foregoing observations, then, a 
plausible claim for service connection for nicotine 
dependence, to include cardiac and respiratory impairment 
related thereto, is not presented.  Accordingly, such claim, 
as was determined by the RO, is not well grounded.  
38 U.S.C.A. § 5107(a). 

With respect to his claim for service connection for low back 
disability, the veteran contends, in essence, that he 
presently has the same due to service.  In this regard, 
service medical records reflect that the veteran was seen in 
July 1967, nearly eighteen months after entering service, and 
that he at that time alluded to having injured his back "2 
1/2 [to] 3 yrs" earlier.  He further related that he had 
experienced slight (i.e., "sl.") pain since the original 
injury, and that he had "aggrav[ated]" his back the preceding 
day.  The impression, following physical examination, was low 
back strain.  An X-ray performed two days later revealed "a 
mild rotoscoliosis" as the lone bony abnormality.  When he 
was examined for service separation purposes in January 1968, 
the veteran's spine was clinically evaluated as normal.  
Subsequent to service, when seen by VA in December 1997, 
pertinent X-ray examination is noted to have revealed disc 
disease as well as "mild" arthritis.  

In considering the veteran's claim for service connection for 
low back disability, the Board is obliged to conclude that 
service connection is not in order for one of the veteran's 
presently shown low back pathologies, i.e., disc disease, 
inasmuch as there was no evidence of the same when the 
veteran was pertinently X-rayed in service in July 1967.  As 
to his remaining low back pathology, arthritis, the same is 
first shown many years after his separation from service, 
precluding any notion of awarding service connection for 
arthritis on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Finally, 
the Board would point out that while it is cognizant of the 
above-cited service item that the veteran felt that he had, 
in July 1967, 'aggrav[ated]' his pre-service back injury, the 
same is of no consequence insofar as aggravation-based 
service connection is concerned in the precise evidentiary 
context of this aspect of the appeal, inasmuch as neither of 
the veteran's lone currently assessed low back pathologies 
(i.e., disc disease and arthritis) was present at such time.  
In view of the foregoing reasoning, then, the Board is 
constrained to conclude that a plausible claim for service 
connection for low back disability is not presented and that, 
therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

In addition, in view of the Board's foregoing disposition and 
denial of the veteran's claim for service connection for low 
back disability, it follows, as a matter of law, see 
38 C.F.R. § 3.310(a) (1999), that his remaining claims for 
service connection for bilateral hip, knee and ankle 
disabilities (even ignoring the matter of whether these 
disabilities are of documented clinical presence), all 
alleged as being secondary to low back disability, are 
similarly in each instance not well grounded.  See Jones v. 
Brown, 7 Vet. App. 134 (1994).  

Finally, although the Board has considered and disposed of 
each of the veteran's service connection claims, as captioned 
in issues II and III, on a ground, in each instance, 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in 
assuming that these claims were well grounded, the RO 
accorded the veteran greater consideration than these claims 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether these claims are 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

In addition, as pertinent to each disability captioned in 
issues II and III for which service connection is claimed, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


IV.  TDIU

As pertinent to the veteran's claim for a TDIU, he contends, 
in substance, that he is unable to secure or maintain 
substantially gainful employment due to impairment associable 
with service-connected disablement.  However, the Board 
observes that, while a favorable resolution of a claim for a 
TDIU contemplates the existence of service-connected 
disablement, see 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, the 
veteran is not shown to be service connected for any 
disability.  Given such consideration, then, and since the 
law rather than the evidence is dispositive of the resolution 
of this aspect of the appeal, the veteran's claim for a TDIU 
is without legal merit and is, accordingly, denied.  See 
Sabonis, supra.  


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for nicotine dependence, to 
include cardiac and respiratory impairment related thereto, 
for low back disability, and for bilateral hip, knee and 
ankle disabilities, secondary to low back disability is, in 
each instance, denied.

Entitlement to a total rating based on unemployability due to 
service-connected disablement is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

